EXHIBIT 10.32



UnumProvident Corporation
Employee Stock Option Plan

ARTICLE I
PURPOSE

1.1      GENERAL. The purpose of the UnumProvident Corporation Employee Stock
Option Plan (the “Plan”) is to promote the success, and enhance the value, of
UnumProvident Corporation (the “Corporation”), by linking the personal interests
of its employees to those of Corporation stockholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Corporation in its ability to motivate,
attract, and retain the services of employees.

ARTICLE 2
EFFECTIVE DATE

2.1      EFFECTIVE DATE. The Plan shall be effective as of September 10, 1999.

ARTICLE 3
DEFINITIONS

3.1      DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a)       “Award” means any Option granted to a Participant under the Plan.

(b)       “Certificate of Award” means any written agreement, contract, or other
instrument or document evidencing an Award.

(c)       “Board” means the Board of Directors of the Corporation.

(d)       “Change in Control” means and includes any of the following events:

(i)       during any period of two consecutive years, individuals who, at the
beginning or such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the


- 1 -



--------------------------------------------------------------------------------

Company as a result of an actual or threatened election contest (as described in
Rule 14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;

(ii)      any person is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii), or (E) a transaction
(other than one described in (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause (E)
does not constitute a Change in Control of the Company under this
paragraph (ii);

(iii)     the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner,


- 2 -



--------------------------------------------------------------------------------

directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the criteria specified in (A), (B) and (C) above
shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)     the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

(e)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(f)       “Committee” means the committee of the Board described in Article 4.

(g)       “Corporation” means UnumProvident Corporation, a Delaware corporation.

(h)       “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

(i)        “Disability” means any illness or other physical or mental condition
of a Participant that renders the Participant incapable of performing his
customary and usual duties for the Corporation, or any medically determinable
illness or other physical or mental condition resulting from a bodily injury,
disease or mental disorder which, in the judgment of the Committee, is permanent
and continuous in nature. The Committee may require such medical or other
evidence as it deems necessary to judge the nature and permanency of the
Participant’s condition.


- 3 -



--------------------------------------------------------------------------------

(j)        “Effective Date” has the meaning assigned such term in Section 2.1.

(k)       “Fair Market Value”, on any date, means (i) if the Common Stock is
listed on a securities exchange or traded over the Nasdaq National Market, the
average of the high and low market prices reported in The Wall Street Journal at
which a Share of Common Stock shall have been sold on such day or on the next
preceding trading day if such date was not a trading day, or (ii) if the Common
Stock is not listed on a securities exchange or traded over the Nasdaq National
Market, the mean between the bid and offered prices as quoted by Nasdaq for such
date, provided that if it is determined that the fair market value is not
properly reflected by such Nasdaq quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable.

(l)        “Option” means a right granted to a Participant under Article 7 of
the Plan to purchase Stock at a specified price during specified time periods.

(m)      “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Corporation.

(n)       “Participant” means a person who, as an employee of the Corporation or
any Parent or Subsidiary, has been granted an Award under the Plan.

(o)       “Plan” means the UNUMProvident Corporation Employee Stock Option Plan.

(p)       “Retirement” means a Participant’s voluntary termination of employment
with the Corporation, Parent or Subsidiary at or after age 65 or after attaining
age 55, with at least 15 years of service with the Corporation, Parent,
Subsidiary or an entity which has been acquired by the Corporation, Parent or
Subsidiary.

(q)       “Stock” means the $.10 par value common stock of the Corporation and
such other securities of the Corporation as may be substituted for Stock
pursuant to Article 8.

(r)       “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Corporation.

(s)       “1933 Act” means the Securities Act of 1933, as amended from time to
time.

(t)        “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.


- 4 -



--------------------------------------------------------------------------------

ARTICLE 4
ADMINISTRATION

4.1      COMMITTEE. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board (which Committee shall consist of two or
more directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board. It is intended that the directors appointed to
serve on the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder) to the extent
that Rule 16b-3 and, if necessary for relief from the limitation under Code
Section 162(m) and such relief is sought by the Company, Code Section 162(m),
respectively, are applicable. However, the mere fact that a Committee member
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.
During any time that the Board is acting as administrator of the Plan, it shall
have all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board.

4.2      ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Subsidiary, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.

4.3      AUTHORITY OF COMMITTEE. The Committee has the exclusive power,
authority and discretion to:

(a)       Designate Participants;

(b)       Determine the number of Options to be granted and the number of shares
of stock to which an Optionee will relate;

(c)       Determine the terms and conditions of any Award granted under the
Plan, including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;


- 5 -



--------------------------------------------------------------------------------

(d)       Accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;

(e)       Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)       Prescribe the form of each Certificate of Award, which need not be
identical for each Participant;

(g)       Decide all other matters that must be determined in connection with an
Award;

(h)       Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i)        Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;

(k)       Amend the Plan or any Certificate of Award as provided herein; and

(l)        Delegate its general administrative duties under the Plan to an
officer or employee or committee of officers or employees of the Company, but
the Committee may not delegate its authority to construe and interpret the Plan
or approve the grant or the terms of Awards hereunder, except that the Committee
may authorize the Chairman of the Committee and the Chief Executive Officer to
approve grants subject to and contingent on ratification by the Committee.

4.4.     DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Certificate of Award and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. No member of the Committee shall be liable for any
act done in good faith.

ARTICLE 5
SHARES SUBJECT TO THE PLAN

5.1.     NUMBER OF SHARES. The aggregate number of shares of Stock reserved and
available for Awards or which may be used to provide a basis of measurement for
or to determine the value of an Award shall be 3,500,000. The shares of Stock
issued under the Plan may be authorized and unissued shares or treasury shares,
as the Corporation may from time to time determine.


- 6 -



--------------------------------------------------------------------------------

5.2.     LAPSED AWARDS AND SHARES WITHHELD OR TENDERED. To the extent that an
Award is canceled, terminates, expires or lapses for any reason, any shares of
Stock subject to the Award will again be available for the grant of an Awards
under the Plan. Awards settled in cash will be available for the grants of
Awards under the Plan. Shares of Stock that are surrendered or withheld from any
Award to satisfy a Participant’s income tax withholding obligations, or in
connection with Shares of Stock owned by the Participant that are tendered or
deemed tendered to pay the exercise price of Options granted under the Plan will
be available for the grant of Awards under the Plan. Stock delivered by the
Corporation and any shares of Common Stock with respect to which Awards are made
by the Corporation becomes obligated to make Awards, through the assumption of,
or in substitution for, outstanding awards previously granted by an acquired
entity, shall not be counted against the shares available for Awards under this
plan.

5.3.     STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

5.4.     LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary, the maximum number of shares of Stock with respect to one or more
Options that may be granted during any one calendar year under the Plan to any
one Covered Employee shall be 2,000.

ARTICLE 6
ELIGIBILITY

6.1.     GENERAL. Awards may be granted only to individuals who are employees of
the Corporation or a Parent or Subsidiary who are residents of the U.S. or
Canada, and who at the time of grant are generally not eligible to participate
in other stock plans of the Corporation or at or below a position level as
determined by the Committee.

ARTICLE 7
STOCK OPTIONS

7.1.     GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:

(a)       EXERCISE PRICE. The exercise price per share of Stock under an Option
shall be determined by the Committee, provided that the exercise price for any
Option shall not be less than the Fair Market Value as of the date of the grant.

(b)       TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part. The
Committee also shall determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised. The
Committee may waive any exercise provisions at any time in whole or in part
based upon factors as the Committee


- 7 -



--------------------------------------------------------------------------------

may determine in its sole discretion so that the Option becomes exercisable at
an earlier date.

(c)       PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided that if shares of
Stock surrendered in payment of the exercise price were themselves acquired
otherwise than on the open market, such shares shall have been held by the
Participant for at least six months. Failure by the Committee to specify methods
by which the exercise price of an Option may be paid or the form of payment
shall be deemed to express the Committee’s determination that all methods and
forms of payment presented under the Plan are permitted under the Grant.

(d)       EVIDENCE OF GRANT. All Options shall be evidenced by a written
Certificate of Award. The Certificate of Award shall include such provisions,
not inconsistent with the Plan, as may be specified by the Committee.

ARTICLE 8
PROVISIONS APPLICABLE TO AWARDS

8.1.     STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan. If an Award is granted in substitution for another Award, the
Committee may require the surrender of such other Award in consideration of the
grant of the new Award. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

8.2.     EXCHANGE PROVISIONS. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Stock, or another
Award (subject to Section 9.1), based on the terms and conditions the Committee
determines and communicates to the Participant at the time the offer is made.

8.3.     TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee.

8.4.     FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Certificate of Award, payments or transfers to be made by the
Corporation or a Parent or Subsidiary on the grant or exercise of an Award may
be made in such form as the Committee determines at or after the time of grant,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.


- 8 -



--------------------------------------------------------------------------------

8.5.     LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Corporation or a Parent or Subsidiary,
or shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Subsidiary. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an incentive stock option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, any state or federal tax or securities laws or regulations
applicable to transferable Awards.

8.6.     STOCK CERTIFICATES. All Stock certificates delivered under the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.

8.7      ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT. Notwithstanding any
other provision in the Plan or any Participant’s Certificate of Award to the
contrary, upon the Participant’s death or Disability during his employment or
upon the Participant’s Retirement, all outstanding Options shall become fully
exercisable and all restrictions on outstanding Awards shall lapse. Any Option
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Certificate of Award.

8.8.     ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in
the Certificate of Award, upon the occurrence of a Change in Control, all
outstanding Options that may be exercised shall become fully exercisable;
provided, however that such acceleration will not occur if, in the opinion of
the Company’s accountants, such acceleration would preclude the use of “pooling
of interest” accounting treatment for a Change in Control transaction that (a)
would otherwise qualify for such accounting treatment, and (b) is contingent
upon qualifying for such accounting treatment.

8.9.     ACCELERATION UPON CERTAIN EVENTS NOT CONSTITUTING A CHANGE IN CONTROL.
In the event of the occurrence of any circumstance, transaction or event not
constituting a Change in Control (as defined in Section 3.1) but which the Board
of Directors deems to be, or to be reasonably likely to lead to, an effective
change in control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of the 1934 Act, the Committee
may in its sole discretion declare all outstanding Options, Stock Appreciation
Rights, and other Awards in the nature of rights that may be exercised to be


- 9 -



--------------------------------------------------------------------------------

fully exercisable, as of such date as the Committee may, in its sole discretion,
declare, which may be on or before the consummation of such transaction or
event.

8.10.   ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 8.9 or 8.10 above, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant’s
Options shall become fully or partially exercisable as of such date as the
Committee may, in its sole discretion, declare. The Committee may discriminate
among Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 8.11.

8.11    EFFECT OF ACCELERATION. If an Award is accelerated under Section 8.8 or
8.9, the Committee may, in its sole discretion, provide (i) that the Award will
expire after a designated period of time after such acceleration to the extent
not then exercised, (ii) that the Award will be settled in cash rather than
Stock, (iii) that the Award will be assumed by another party to the transaction
giving rise to the acceleration or otherwise be equitably converted in
connection with such transaction, or (iv) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

8.12.   TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur in a circumstance in which a Participant transfers
from the Corporation to one of its Parents or Subsidiaries, transfers from a
Parent or Subsidiary to the Corporation, or transfers from one Parent or
Subsidiary to another Parent or Subsidiary.


- 10 -



--------------------------------------------------------------------------------

ARTICLE 9
CHANGES IN CAPITAL STRUCTURE

9.1.     GENERAL. In the event a stock dividend is declared upon the Stock, the
shares of Stock then subject to each Award shall be increased proportionately
without any change in the aggregate purchase price therefor. In the event the
Stock shall be changed into or exchanged for a different number or class of
shares of stock or securities of the Corporation or of another corporation,
whether through reorganization, recapitalization, reclassification, stock
split-up, combination of shares, merger or consolidation, there shall be
substituted for each such share of Stock then subject to each Award the number
and class of shares into which each outstanding share of Stock shall be so
exchanged, all without any change in the aggregate purchase price for the shares
then subject to each Award.

ARTICLE 10
AMENDMENT, MODIFICATION AND TERMINATION

10.1.   AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that the Board or Committee may
condition any amendment or modification on the approval of stockholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations.

10.2    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however, that such amendment, modification or
termination shall not, without the Participant’s consent, reduce or diminish the
value of such Award determined as if the Award had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination; and
provided further that, except as otherwise permitted in the Plan, the exercise
price of any Option may not be reduced and the original term of any Option may
not be extended. No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant.

ARTICLE 11
GENERAL PROVISIONS

11.1.   NO RIGHTS TO AWARDS. No Participant or employee, officer, consultant or
director shall have any claim to be granted any Award under the Plan, and
neither the Corporation nor the Committee is obligated to treat Participants and
employees, officers, consultants or directors uniformly.

11.2.   NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the rights
of a stockholder of the Corporation unless and until shares of Stock are in fact
issued to such person in connection with such Award.


- 11 -



--------------------------------------------------------------------------------

11.3.   WITHHOLDING. The Corporation or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Corporation, an amount sufficient to satisfy federal, state, and local
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of the Plan. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require that any
such withholding requirement be satisfied, in whole or in part, by withholding
shares of Stock having a Fair Market Value on the date of withholding equal to
the amount to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.

11.4.   NO RIGHT TO EMPLOYMENT OR OTHER STATUS. Nothing in the Plan or any
Certificate of Award shall interfere with or limit in any way the right of the
Corporation or any Parent or Subsidiary to terminate any Participant’s
employment or status as a consultant or director at any time, nor confer upon
any Participant any right to continue as an employee.

11.5.   UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Certificate of Award shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Subsidiary.

11.6.   RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Corporation or
any Parent or Subsidiary unless provided otherwise in such other plan.

11.7.   EXPENSES. The expenses of administering the Plan shall be borne by the
Corporation and its Parents or Subsidiaries.

11.8.   TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

11.9.   GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

11.10. FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.

11.11. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Corporation to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Corporation shall be under no obligation to register under
the 1933 Act, or any state


- 12 -



--------------------------------------------------------------------------------

securities act, any of the shares of Stock paid under the Plan. The shares paid
under the Plan may in certain circumstances be exempt from registration under
the 1933 Act, and the Corporation may restrict the transfer of such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.

11.12. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Certificates of Award shall be construed in accordance with and governed by
the laws of the State of Delaware.

11.13. ADDITIONAL PROVISIONS. Each Certificate of Award may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of this Plan.

  

 

 

UNUMPROVIDENT CORPORATION





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------


- 13 -


 